          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 1 of 12



 1   Andrew L. Chang (SBN 222309)
     achang@shb.com
 2   Jason M. Richardson (SBN250916)
     jmrichardson@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
 4   San Francisco, California 94104
     Tel: 415.544.1900
 5   Fax: 415.391.0281

 6   Attorneys for Defendants
     CARRIAGE CEMETERY SERVICES OF
 7   CALIFORNIA, INC.; CARRIAGE FUNERAL
     SERVICES OF CALIFORNIA, INC.;
 8   CARRIAGE SERVICES, INC.

 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12   YOSHIRA BARAJAS, individually and on              Case No. 4:19-cv-02035
     behalf of others similarly situated; HENRY
13   GRANT, individually and on behalf of others
     similarly situated; NACHAE WILLIAMS,              DEFENDANTS CARRIAGE SERVICES,
14   individually and on behalf of others similarly    INC., CARRIAGE CEMETERY SERVICES
     situated; and BURIEL DENISE WILLIAMS              OF CALIFORNIA, INC., AND CARRIAGE
15   DAVIS, individually and on behalf of others       FUNERAL SERVICES OF CALIFORNIA,
     similarly situated,                               INC.’S NOTICE OF REMOVAL
16
                    Plaintiffs,
17                                                     DEMAND FOR JURY TRIAL
                        v.
18
     CARRIAGE CEMETERY SERVICES OF
19   CALIFORNIA, INC.; CARRIAGE FUNERAL
     SERVICES OF CALIFORNIA, INC.;
20   CARRIAGE SERVICES, INC., and DOES 1-
     50, inclusive,
21
                    Defendants.
22

23          Pursuant to 28 U.S.C. §§ 1441, 1446, and 1453, Defendants Carriage Services, Inc. (“CSI”),

24   Carriage Cemetery Services of California, Inc. (“Carriage Cemetery”), and Carriage Funeral

25   Services of California, Inc. (“Carriage Funeral”) (collectively “Removing Defendants”) hereby

26   remove the above-captioned action from the Superior Court of the State of California in and for the

27   County of Alameda to the United States District Court for the Northern District of California. In

28   support of their Notice of Removal, Removing Defendants state as follows:


                                                              NOTICE OF REMOVAL TO FEDERAL COURT
                                                                             CASE NO. 4:19-CV-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 2 of 12




1           1.      On March 8, 2019, Plaintiffs Yoshira Barajas, Nachae Williams, and Henry Grant1

2    commenced this action in the Superior Court of the State of California in and for the County of

3    Alameda by filing a “Class and Representative Complaint for Damages,” Alameda County Case No.

4    RG19010306 (“Complaint”). The Complaint named Removing Defendants as “Defendants.”2

5           2.      True and correct copies of the Summons and Complaint, Civil Case Cover Sheet, and

6    Notice of Complex Determination Hearing and Case Management Conference, served on the

7    Removing Defendants on March 20, 2019, are attached hereto as Exhibit A. Defendant CSI was not

8    served with the Complaint.

9           3.      On April 10, 2019, a First Amended Complaint (“FAC”) was filed by Plaintiffs

10   Yoshira Barajas, Nachae Williams, Henry Grant, and Buriel Denise Williams Davis in Alameda

11   County Superior Court. Among other things, the complaint identified an additional plaintiff: Buriel

12   Denise Williams Davis. The FAC again named Removing Defendants.3

13          4.      On April 11, 2019, Plaintiffs served the FAC on Defendant Carriage Cemetery. A

14   true and correct copy of the FAC is attached hereto as Exhibit B. Defendants CSI and Carriage

15   Funeral were not served with the FAC.

16          5.      Together, Exhibits A and B constitute “all process, pleadings, and orders served

17   upon” Removing Defendants. See 28 U.S.C. § 1446(a).

18                                   INTRADISTRICT ASSIGNMENT
19          6.      The Complaint and FAC allege that the harm on which this action is based occurred

20   “in Contra Costa County, Alameda County, as well as other surrounding counties.”                While

21   Removing Defendants dispute whether and where any harm was caused, for purposes of intradistrict

22   assignment under Civil L.R. 3-2(c)-(d), and 3-5(b), Removing Defendants submit assignment should

23   be to the San Francisco Division or the Oakland Division. Removing Defendants further submit that

24   assignment to the Oakland Division is appropriate based on a related case currently assigned to the

25
     1
       Mr. Grant was not listed on the caption page of the Complaint, but was identified in the text as a
26   Plaintiff. See, e.g., Complaint (Ex. A) at ¶¶1, 9.
     2
       Similar to Mr. Grant, CSI was not listed on the caption page of the Complaint but was identified in
27   the text as a Defendant. See Complaint (Ex. A) at ¶1.
     3
       Again, CSI was not listed on the caption page of the FAC, but was identified in the text as a
28   Defendant. See FAC (Ex. B), at ¶1.
                                                        2
                                                                NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                      CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 3 of 12




1    Honorable Jeffrey S. White in that division: Uschold, et al. v. Carriage Services, Inc., N.D. Cal.

2    Case No. 4:17-cv-04424-JSW (EDL) (the “Uschold Action”).

3                                        FACTUAL BACKGROUND

4           7.      The Complaint and the FAC contain vague, ambiguous, and often conflicting

5    allegations both internally and between the two pleadings.

6           8.      In the Complaint, Plaintiffs’ alleged class is described as “All former and current

7    employees (“Class Members”) employed by Defendants within the State of California within four

8    years of the filing of this Complaint until the entry of judgment after trial” as well as identifying five

9    proposed subclasses. Complaint (Ex. A) at ¶27. The FAC initially describes the putative class

10   similarly (FAC (Ex. B) at ¶1), but also describes the putative class as “All former and current

11   employees (“Class Members”) employed by Defendants within the State of California within four

12   years of the filing of this Complaint until the entry of judgment after trial, that were denied the

13   compensation guaranteed under the California Labor Code, and/or subjected to unlawful treatment

14   with respect to the terms of compensation set forth in their offer letters,” as well as identifying six

15   proposed subclasses. FAC (Ex. B) at ¶37.

16          9.      The alleged size of Plaintiffs’ alleged class and subclasses do not appear to have

17   changed based on the revised class definition. Both the Complaint and the FAC allege that the class

18   contains between 50 and 250 people and each subclass contains “not less than 5 people.” See
19   Complaint (Ex. A) at ¶26, ¶28; FAC (Ex. B) at ¶36, ¶38.

20          10.     Plaintiffs incorrectly allege that the three defendants are “joint employers” of

21   Plaintiffs under the California Labor Code. CSI, Carriage Cemetery, and Carriage Funeral are

22   distinct, but affiliated, legal entities. As Plaintiffs’ counsel is aware from proceedings in the related

23   Uschold Action, the Carriage Cemetery and Carriage Funeral have not and do not employ any

24   persons in California. Declaration of Christine Ngo in Uschold Action (“Ngo Decl.”), attached as

25   Ex. 1 to Declaration of Andrew Chang (“Chang Decl.”), ¶¶ 11-12. Counsel for CSI contacted

26   Plaintiffs’ counsel and requested Plaintiffs dismiss Carriage Cemetery and Carriage Funeral
27   voluntarily, as occurred in the related Uschold Action. Plaintiffs’ counsel refused, stating a belief

28   that Carriage Cemetery and Carriage Funeral are “joint employers under California law and properly
                                                         3
                                                                  NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                          CASE NO. 4:19-cv-02035
           Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 4 of 12




1    named.” When asked to provide the basis for that assertion, Plaintiffs’ counsel refused. Chang

2    Decl., Ex. 2.

3           11.      Based on Plaintiffs’ allegations regarding their employment and class size, and as

4    discussed below, Removing Defendants allege that Plaintiffs’ Complaint and FAC describe a class

5    of employees of CSI only, and Plaintiffs fraudulently joined Carriage Cemetery and Carriage

6    Funeral in this action.

7           12.      In the FAC, Plaintiffs assert seven causes of action for: (1) failure to pay minimum

8    wages in violation of Cal. Labor Code § 1197; (2) failure to pay premium wages in violation of Cal.

9    Labor Code § 510; (3) breach of contract; (4) fraud – intentional misrepresentation; (5) fraud – false

10   promise; (6) violation of Cal. Labor Code § 2751 (PAGA penalties); and (7) violation of Cal. Bus. &

11   Prof. Code § 17200 et seq.        Each of these claims is premised on allegations that Removing

12   Defendants failed to pay Plaintiffs for time they worked, failed to pay Plaintiffs minimum wage and

13   overtime, failed to pay wages and commissions required under alleged employment and commission

14   contracts, failed to provide a signed copy of any commissions agreement to Plaintiffs, and made

15   false promises and representations regarding their compensation. See FAC (Ex. B)

16          13.      As demonstrated below, this Court has jurisdiction over Plaintiffs’ action, and it is

17   properly removed to this Court.

18                                 BASIS OF FEDERAL JURISDICTION
19          14.      This Court has subject matter jurisdiction pursuant to both 28 U.S.C. § 1332(a)

20   (diversity jurisdiction) and 28 U.S.C. § 1332(d) (the Class Action Fairness Statute or CAFA). As to

21   diversity jurisdiction, the case is removable under 28 U.S.C. §§ 1332(a) and 1441 because this is a

22   civil action in which the matter in controversy as to at least one Plaintiff exceeds the sum or value of

23   $75,000, exclusive of interest and costs, and is between citizens of different States. See Exxon Mobil

24   Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558–59 (2005). Removal under 28 U.S.C. § 1441(b)

25   is appropriate in this matter since complete diversity of citizenship exists between Plaintiffs and the

26   non-fraudulently-joined defendant CSI, which is not a citizen of California, the state in which this
27   action was brought. As to CAFA jurisdiction, the case is independently removable under 28 U.S.C.

28
                                                        4
                                                                 NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                        CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 5 of 12




1    § 1453 on the basis of minimal diversity among the parties, more than $5 million at issue, and a

2    putative class of more than 100 members.

3           CITIZENSHIP OF THE PARTIES

4           15.     Complete diversity of citizenship exists between Plaintiffs and Defendant CSI.

5           16.     Plaintiffs are natural persons who allege that they reside and/or performed their job

6    duties while allegedly employed by Defendants in Alameda or Contra Costa Counties in California.

7    See Complaint (Ex. A) at ¶¶8-10; FAC (Ex. B) at ¶¶8-11. Similarly, Plaintiffs’ addresses throughout

8    the time of their engagement with CSI and their last-known addresses, as provided by Plaintiffs,

9    were all located in California. Upon that basis, Removing Defendants allege that Plaintiffs are

10   citizens of California for purposes of determining diversity of citizenship. Kanter v. Warner-

11   Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (stating citizenship is determined by domicile,

12   which is person’s “permanent home, where she resides with the intention to remain or to which she

13   intends to return”); Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986) (factors to determine domicile

14   include residence and place of employment or business).

15          17.     Defendant CSI is a citizen of both Texas, the state of its principal place of business,

16   and Delaware, its state of incorporation.

17          FRAUDULENT JOINDER OF CARRIAGE CEMETERY AND CARRIAGE

18          FUNERAL
19          18.     As demonstrated herein, Carriage Cemetery and Carriage Funeral, which are both

20   citizens of California and Texas, are fraudulently joined defendants, whose citizenship should be

21   ignored for purposes of determining diversity jurisdiction.

22          19.     There are two ways to establish fraudulent joinder. First, a party can demonstrate

23   “actual fraud in the pleading of jurisdictional facts.” Grancare, LLC v. Thrower by and through

24   Mills, 889 F.3d 543, 548 (9th Cir. 2018). Second, fraudulent joinder can be established by showing

25   plaintiff’s inability to establish a cause of action against the non-diverse party in state court. Id.

26   (“Fraudulent joinder is established the second way if a defendant shows that an ‘individual[] joined
27   in the action cannot be liable on any theory.’”). While the complaint is a helpful guide, “the party

28   seeking removal is entitled to present additional facts that demonstrate that a defendant has been
                                                       5
                                                                   NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                      CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 6 of 12




1    fraudulently joined.” Id. at 549 (citing Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir.

2    1998)). “[F]raudulent joinder claims may be resolved by ‘piercing the pleadings’ and considering

3    summary judgment-type evidence such as affidavits and deposition testimony.” OpenGov, Inc. v.

4    GTY Technology Holdings Inc. No. 18-cv-07198-JSC, 2019 WL 978769, at *6 (N.D. Cal. Feb. 28,

5    2019) (quoting Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th Cir. 2001)).

6           20.     Plaintiffs conclusorily allege that Removing Defendants are “joint employers,” but

7    allege no specific facts to support any joint-employment or conduct by Carriage Cemetery or

8    Carriage Funeral as to Plaintiffs or the putative class. To the contrary, Carriage Cemetery and

9    Carriage Funeral have never engaged or employed Plaintiffs, nor did they employ any employees in

10   California during the alleged class period of March 8, 2015 to the present.

11          21.     In the related Uschold Action, the same Plaintiffs’ counsel in this action similarly

12   named Carriage Cemetery and Carriage Funeral in the initial complaint. Plaintiffs’ counsel in

13   Uschold stipulated that Carriage Cemetery and Carriage Funeral had been incorrectly named and

14   that the correct Defendant and employer was CSI. Given that history, Removing Defendants’

15   counsel here requested Plaintiffs voluntarily dismiss Carriage Cemetery and Carriage Funeral in this

16   action. Chang Decl., Ex. 2.. Plaintiffs’ counsel refused to dismiss Carriage Cemetery and Carriage

17   Funeral and refused to provide any basis for the assertion that Carriage Cemetery and Carriage

18   Funeral were “joint employers.” Id.
19          22.     Plaintiffs have not specifically alleged, and cannot specifically allege any conduct or

20   facts that would support any employment relationship between Plaintiffs and Carriage Cemetery or

21   Carriage Funeral. Plaintiffs have also refused to identify any basis for the conclusory allegation that

22   such an employment relationship existed. For that reason, Plaintiffs cannot allege the basis for

23   liability of Carriage Cemetery and Carriage Funeral for Plaintiffs’ claims.

24          CLASS SIZE

25          23.     CAFA’s first requirement, that the proposed class contain at least 100 members, 28

26   U.S.C. § 1332(d)(5), is satisfied here. Plaintiffs allege that they seek to represent a class of persons
27   who were employed by Removing Defendants in California “from the date four years prior to the

28
                                                        6
                                                                 NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                        CASE NO. 4:19-cv-02035
           Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 7 of 12




1    filing date of the original Complaint through the entry of judgment.” Complaint (Ex. A) at ¶ 1; FAC

2    (Ex. B) at ¶1.

3           24.       Based on Removing Defendants’ understanding that Plaintiffs are alleging a class of

4    any persons employed by Defendant CSI from March 8, 2015 to the present, the proposed class

5    would contain over 1,000 members. Even if Plaintiffs intended to limit their proposed class to

6    persons in sales positions based on any other allegations, the proposed class would contain over 450

7    members.

8           MINIMAL DIVERSITY OF CITIZENSHIP

9           25.       CAFA’s second requirement, that any one member of the proposed class be a citizen

10   of a state different from any defendant, 28 U.S.C. § 1332(d)(2), is also satisfied here. First, minimal

11   diversity of citizenship necessarily exists because complete diversity of citizenship exists between

12   Plaintiffs and CSI.

13          26.       Further, minimal diversity of citizenship is also satisfied looking only at Carriage

14   Cemetery and Carriage Funeral because Plaintiffs do not actually limit their class and sub-class

15   definitions to the states in which those defendants are citizens. Rather than limit their class and sub-

16   class definitions to California or Texas citizens, Plaintiffs have defined the class to include those

17   employed by Defendants “in California … from the date four years prior to the filing of the original

18   Complaint through entry of judgment.” Complaint (Ex. A) at ¶ 1; FAC (Ex. B) at ¶1. Thus, given
19   the size and time period of the putative employee class at issue, it is substantially certain that at least

20   one putative class member is a citizen of a state other than California.

21          27.       For example, the last known addresses of persons employed by CSI in California

22   during the class period include a number of different states (e.g., Kentucky, Nevada, and Arizona).

23   Ngo Decl., attached as Ex. 1 to Chang Decl., ¶¶4-7. Upon that basis, Removing Defendants allege

24   that some putative class members are citizens of states different from any defendant, including CSI.

25          28.       The fact that Plaintiffs’ class and sub-class definitions include individuals who are

26   citizens of multiple states is important because diversity of citizenship exists for purposes of CAFA
27   so long as “any member of a class of plaintiffs is a citizen of a State different from any defendant.”

28   28 U.S.C. § 1332(d)(2). All three Removing Defendants are citizens of Texas. Carriage Cemetery
                                                         7
                                                                   NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                          CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 8 of 12




1    and Carriage Funeral are also both citizens of California. CSI is also a citizen of Delaware.

2    Therefore, any member of the putative class who is not a citizen of Texas is necessarily diverse from

3    at least one defendant.

4           AMOUNT IN CONTROVERSY

5           29.     The amount in controversy requirements – either $75,000 as to any named plaintiff

6    for diversity jurisdiction or an aggregate amount in controversy exceeding $5 million for CAFA

7    jurisdiction, exclusive of interest and costs – are satisfied as well. 28 U.S.C. § 1332(a), (d)(2). To

8    remove the case, a defendant need not prove that individual or class recovery will exceed those

9    figures, only that it could. Rea v. Michaels Stores Inc., 742 F.3d 1234, 1239 (9th Cir. 2014). A

10   defendant’s notice of removal “need include only a plausible allegation that the amount in

11   controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v.

12   Owens, 135 S. Ct. 547, 554 (2014).

13          30.     Although Removing Defendants dispute liability and damages, it is evident that

14   Plaintiffs purport to allege claims for themselves and the proposed class of over a thousand members

15   for monetary relief that, if granted, would exceed CAFA’s $5 million requirement in the aggregate

16   and over $75,000 as to at least one named plaintiff, Yoshira Barajas.

17          31.     Plaintiffs pray for the following relief: “all wages due and owing; … statutory

18   liquidated damages; … statutory waiting time penalties; …restitution of unpaid costs and expenses
19   pursuant to Business & Professions Code Sections 17200 et seq.; … interest at the maximum legal

20   rate; … attorney’s fees authorized by statute; [and] … PAGA penalties.”4 FAC (Ex. B), at p. 17.

21   Analysis of allegations relating only to a portion of the claims relating to minimum-wage and

22   overtime establishes the amount in controversy requirement is met.

23          32.     Plaintiffs allege that Ms. Barajas resigned from CSI “[i]n mid-2018 … after being

24   unpaid for over a year and half [sic] despite working 70-80 hours per week.”              Id. at ¶22.

25   Conservatively calculating Ms. Barajas’ claim for minimum wage and overtime solely for that

26
27
     4
      For purposes of calculating the amount-in-controversy for removal, Defendants do not include
28   purported PAGA penalties.
                                                      8
                                                                NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                      CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 9 of 12




1    alleged 18-month period at the California state minimum wage of $10.50 for 2017 and $11.00 in

2    2018, yields relief sought of $110,230. This amount in controversy was calculated as follows:

3                       In 2017, minimum wage for the first 40 hours per week equals $21,840 (52 weeks x

4                        $10.50 x 40 hours). Incorporating liquidated damages, the alleged minimum-wage

5                        damage becomes $43,680. For the same 2017 period, Ms. Barajas’ allegedly unpaid

6                        overtime wage would amount to $28,655 (52 weeks x (($10.50 x 1.5) x 35 hours)).

7                       For the six-month period in 2018, at minimum wage for the first 40 hours per week

8                        equals $11,440 (26 weeks x $11.00 x 40 hours). Incorporating liquidated damages,

9                        the alleged minimum-wage damage increases to $22,880. For the same six-month

10                       period in 2018, Ms. Barajas’ allegedly unpaid overtime wage would amount to

11                       $15,015 (26 weeks x ($11.00 x 1.5) x 35 hours)).

12             33.       Plaintiffs further allege that “[e]ach named Plaintiffs [sic], and potential class

13   member, experienced the same types of factual circumstances relating to their job duties and

14   compensation.”         FAC (Ex. B), ¶23.       While Removing Defendants dispute such allegations,

15   multiplying Ms. Barajas’ minimum-wage and overtime claims by Plaintiffs’ estimated class of 50-

16   250 people equals an amount in controversy for those claims alone of between $5,511,500 and

17   $27,557,500. And as alleged, the putative class actually includes between 450 and more than 1,000

18   people.
19             34.       Notwithstanding Plaintiffs’ allegations that every named plaintiff and potential class

20   member “experienced the same types of factual circumstances relating to their job duties and

21   compensation,” Plaintiffs’ allegations as to Ms. Williams-Davis appear to indicate otherwise. To

22   address this inconsistency, Removing Defendants provide an alternative basis to support an

23   aggregate amount in controversy exceeding $5,000,000, as follows.

24             35.       Plaintiffs allege Ms. Williams-Davis worked between 45-58 hours per week, that she

25   was never paid overtime, and worked “for up to six months without compensation.” Id. at ¶¶25-28.

26   During the class period of March 8, 2015 through the present, Plaintiffs allege Ms. Williams-Davis
27   worked for over 75 weeks, from March 8, 2015 (the beginning of the class period) through “in or

28   around September 2016.” Id. at ¶¶25-28. Based on these allegations, conservative calculation of the
                                                           9
                                                                    NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                           CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 10 of 12




1    relief sought by Ms. Williams-Davis is $14,317.50, at a minimum. This amount is calculated as

2    follows:

3                At a minimum wage of $9.00 an hour (the lowest during the class period in 2015), 25

4                 weeks of compensation at 40 hours per week equals $9,000 (40 hours x $9.00 x 25).

5                At an alleged minimum of 5 hours of overtime per week at a rate of $13.50 ($9.00 x 1.5)

6                 in 2015 and $15.00 ($10.00 x 1.5) in 2016, Ms. Williams-Davis’ overtime claim equals

7                 $5,317.50 (for 2015, 5 hours x $13.50 x 41 weeks = $2,767.50; for 2016, 5 hours x

8                 $15.00 x 34 weeks = $2,550).

9           36.      Based on Plaintiffs’ allegation that every potential class member “experienced the

10   same types of factual circumstances relating to their job duties and compensation” as the named

11   Plaintiffs, the smallest amount of relief expressly alleged by any named Plaintiff is $14,317.50, and

12   because the scope of the putative class alleged includes between 450 and over 1,000 people,

13   Removing Defendants allege that the aggregate amount in controversy for CAFA purposes is at least

14   $6,442,875 ($14,317.50 x 450).

15          37.      Considering the claims at issue, the relief sought, and the number of alleged class

16   members, the aggregate amount placed in controversy by the FAC far exceeds the $5 million

17   requirement, exclusive of interests and costs.

18          NO EXCEPTION TO CAFA JURISDICTION APPLIES
19          38.      Removing Defendants have met their burden of establishing the satisfaction of

20   CAFA’s initial jurisdictional requirements.        The burden shifts to Plaintiffs to establish the

21   applicability of any express CAFA jurisdictional exception. Allen v. Boeing Co., 784 F.3d 625, 628

22   (9th Cir. 2015). Any doubt as to the applicability of a CAFA exception is to be resolved in favor of

23   removal. See Arbuckle Mountain Ranch of Tex., Inc. v. Chesapeake Energy Corp., 810 F.3d 335,

24   337-38 (5th Cir. 2016); Hood v. Gilster-Mary Lee Corp., 785 F.3d 263, 265 (8th Cir. 2015). The

25   Ninth Circuit instructs that “CAFA should be read ‘with a strong preference that interstate class

26   actions should be heard in a federal court if properly removed by any defendant.’” Bridgewell-
27   Sledge v. Blue Cross of Cal., 798 F.3d 923, 929 (9th Cir. 2015) (citations omitted). Any effort by

28   Plaintiffs to establish that this case qualifies for an exception to CAFA jurisdiction will fail.
                                                         10
                                                                   NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                           CASE NO. 4:19-cv-02035
           Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 11 of 12




1                                        PROCEDURAL COMPLIANCE

2           39.     Plaintiffs filed this putative class action on March 8, 2019 in the Superior Court of the

3    State of California for the County of Alameda.

4           40.     On March 20, 2019, Plaintiffs personally served the Summons, Complaint, and the

5    other materials included in Exhibit A on Defendants Carriage Cemetery Services and Cemetery

6    Funeral Services.

7           41.     To the extent necessary, all properly joined and served defendants have joined in and

8    consent to removal of the action.

9           42.     The United States District Court for the Northern District of California is the proper

10   venue for removal under 28 U.S.C. Section 1441(a) because it is “the district and division embracing

11   the place where such action is pending,” namely, Alameda County, California.

12          43.     This removal is timely. Removing Defendants file this Notice of Removal within 30

13   days of March 20, 2019 as required by the removal statute. See 28 U.S.C. § 1446(b)(2)(B) (“Each

14   defendant shall have 30 days after the receipt by or service on that defendant of the initial pleading

15   or summons . . . to file the notice of removal.”).

16          44.     Promptly after filing this Notice of Removal, Removing Defendants will file a Notice

17   of Filing of Notice of Removal, along with a copy of the Notice of Removal, with the Clerk of the

18   Superior Court of California, County of Alameda and will serve written notice of the same on
19   counsel for Plaintiffs, all in accordance with 28 U.S.C. § 1446(a) & (d).

20          45.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Civil L.R. 3-6,

21   Removing Defendants hereby request trial by jury.

22   ///

23   ///

24   ///

25

26
27

28
                                                          11
                                                                 NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                        CASE NO. 4:19-cv-02035
          Case 3:19-cv-02035-EMC Document 1 Filed 04/16/19 Page 12 of 12




1           Accordingly, Removing Defendants hereby remove this action to the United States District

2    Court for the Northern District of California.

3

4    Dated: April 16, 2019                            Respectfully submitted,
                                                      SHOOK, HARDY & BACON L.L.P.
5

6                                                     By:        /s/ Andrew L. Chang___
                                                                 Andrew L. Chang
7
                                                                 Attorneys for Defendants
8                                                                CARRIAGE SERVICES, INC.,
                                                                 CARRIAGE CEMETERY SERVICES OF
9                                                                CALIFORNIA, INC., CARRIAGE FUNERAL
                                                                 SERVICES OF CALIFORNIA, INC.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                            12
                                                                      NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                          CASE NO. 4:19-cv-02035
